Citation Nr: 0323305	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), secondary to service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1999 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned in March 2003.  


REMAND

Review of the record shows that the veteran was evaluated in 
September 2002 by a VA psychologist.  At that time, the 
psychologist indicated that, in order to have a qualified 
medical opinion regarding whether there was a relationship 
between the veteran's PTSD and the development of 
hypertension leading to a CVA, she had a VA physician sit in 
on the evaluation so that an addendum regarding an etiologic 
relationship could be rendered.  This addendum, if written, 
has not been made a part of the claims folder.  

In addition, it is noted that, in June 2003, the veteran was 
evaluated by a VA neurologist who noted that the veteran 
suffered from PTSD, which "can certainly exacerbate his 
underlying hypertension, but still not be a causative factor 
for it."  A clarification of this opinion is believed to be 
needed.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should attempt to locate the 
addendum that was to be written following 
the September 2002 psychological 
evaluation, or the physician who was to 
write the addendum and request that the 
opinion be rendered.  

2.  The RO should contact the neurologist 
who evaluated the veteran in June 2003 
and request that a specific medical 
opinion be made as to whether it is as 
likely as not that the veteran's PTSD 
either caused or aggravated the 
hypertension that ultimately led to the 
CVA.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




